Citation Nr: 9922680	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-25 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to October 
1985. 

This appeal arises from an October 1996 rating action in 
which the RO denied service connection for PTSD.  

In his July 1997 substantive appeal to the Board of Veterans' 
Appeals (Board), the veteran requested a hearing before a 
member of the Board at the RO.  The veteran failed to report 
to the hearing which was scheduled for a date in March 1998.

The Board in January 1999 remanded the case for further 
development.  The development was completed to the extent 
possible and the case was returned to the Board for further 
consideration.  


FINDINGS OF FACT

1.  The veteran did not serve during wartime, and as such, 
did not engage in combat with the enemy.  

2.  The veteran has been diagnosed with PTSD.

3.  The diagnosed PTSD has been causally related by 
physicians to a stressor in service.

4.  It is reasonably possible that the reported stressor in 
service actually occurred.


CONCLUSION OF LAW

PTSD was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303(d), 
3.304(f) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  Initial 
requests to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) [formerly the Environmental Support 
Group (ESG)] to seek verification of the veteran's reported 
stressor were made by the RO in August 1995, October 1995, 
and February 1996, with a response eventually received in 
September 1996 which did not answer whether the veteran 
experienced his alleged stressor.  The Board in January 1999 
requested that further inquiry to the USASCRUR be made in 
order to obtain verification of the veteran's reported 
stressor.  Though the response obtained by the RO was again 
not wholly satisfactory (as discussed below), it seems likely 
that a more specific response will not be forthcoming from 
the USASCRUR.  Accordingly, the Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.  The Board therefore finds that 
the duty to assist has been met.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
peacetime service.  38 U.S.C.A. § 1131 (West 1991).  The 
implementing regulations provide that a disability initially 
diagnosed after service may be service connected where a 
review of all the evidence, including that pertinent to 
service, establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In this case, the veteran claims entitlement to service 
connection for PTSD.  Service connection for PTSD requires 
the following:

1)  medical evidence establishing a clear 
diagnosis of the condition; 
 
2)  credible supporting evidence that the claimed 
inservice stressor actually occurred; and 

3)  a link, established by medical evidence, 
between the veteran's current symptomatology and 
the claimed inservice stressor.

	38 C.F.R. § 3.304(f) (1998).

For the second criterion, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran engaged in 
combat with the enemy.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that "(w)here it is determined, through recognized military 
citations or other supportive evidence that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory', e.g. 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service."  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993) (emphasis added); 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f) (1998).  However, 
where the VA determines from the evidence that the veteran 
did not engage in combat with the enemy, or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1998); Duran v. Brown, 6 Vet. 
App. 283, 289 (1994); Zarycki, 6 Vet. App. at 98.  In West v. 
Brown, 7 Vet. App. 329 (1995), the Court elaborated on the 
analysis in Zarycki.  In Zarycki, the Court held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  

Upon review of Zarycki and West, it appears that 
corroboration of a claimed stressor is not a medical 
determination.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997) (an opinion by a mental health professional based on 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor).  Therefore, when 
determining whether the remaining elements required to 
support the diagnosis of PTSD have been met, adjudicators 
should specify to the health professional precisely what 
stressor or stressors have been corroborated, and the medical 
examiners must be instructed to consider those established 
events in making their determinations.

The Board notes that the veteran has not alleged and the 
evidence of record does not show that the veteran engaged in 
combat in service, nor did he serve during wartime.  Hence 
the presence of inservice stressors to support a claim for 
PTSD cannot be corroborated on that basis.  Zarycki v. Brown; 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

In this case the veteran has undergone multiple VA 
hospitalizations over the past decade both for substance 
abuse and to treat symptoms of diagnosed PTSD.  The veteran 
was afforded a VA psychiatric examination for compensation 
purposes in June 1995 to ascertain the nature and etiology of 
PTSD, if any, suffered by the veteran.  As the veteran has 
done in multiple statements submitted in support of his 
claim, he described to the examiner his inservice experience 
causative of his claimed PTSD.  He stated that in October 
1983, when the Marine Barracks in Beirut, Lebanon was blown 
up, resulting in the deaths of over 200 Marines, the bodies 
and body parts were flown to the Rhein-Main Air Force Base 
morgue in Germany.  The veteran reported spending 21 days in 
12 hours on and 12 hours off shifts, handling bodies and 
trying to identify bodies and body parts. This is the 
reported stressor giving rise to PTSD.  The examiner noted 
the degree to which these described experiences must have 
been mentally debilitating for the veteran, resulting in 
ongoing symptoms persisting until the present.  The symptoms 
included depression, mood swings, anger, phobic reactions, 
sleep disorders and nightmares, guilt, feelings of isolation, 
and fears associated with virtually all elements of that 
inservice experience.  The examiner diagnosed PTSD due to 
that reported inservice stressor, specifically finding that 
the described inservice stressor was of sufficient severity 
and duration to have precipitated the veteran's PTSD.  

The remaining question in this case is whether the described 
inservice stressor may be sufficiently verified to grant the 
veteran service connection for PTSD.  In this particular 
case, the Board affords the veteran the benefit of the doubt 
and finds that the alleged inservice stressor has been 
sufficiently verified.  

The veteran's service personnel records reveal that he was 
stationed in Germany from October 9, 1982 to October 8, 1985.  
He served in the Army and was attached to the 143rd Signal 
Battalion.

In response to multiple RO requests for verification of the 
veteran's alleged inservice stressor, the USASCRUR in 
September 1996 reported that "there is no mention that 
personnel from the 143rd Signal Battalion participated in the 
clean up."

Pursuant to Board remand in January 1999, the RO in January 
1999 submitted a second request to the USASCRUR.  

In a March 1999 response, the USASCRUR informed that 
following the October 23, 1983, suicide bombing of a U.S. 
Marine facility in Beirut, Lebanon, "Project 
Identification" was initiated to identify the remains of the 
241 Marines ultimately determined to have been killed in the 
bombing.  The USASCRUR informed that body bags and transfer 
cases were brought to Rhein-Main Air Force Base (AFB), 
Germany, with use of the Frankfurt mortuary to handle the 
remains.  The USASCRUR added that there were too many remains 
to be all processed at the mortuary, so the Rhein-Main AFB 
was selected for participation in that task due to its 
proximity to the Frankfurt mortuary, with an identification 
processing facility set up at the Rhein-Main AFB.  While the 
USASCRUR confirmed that the 143rd  Signal Battalion, the 
veteran's assigned unit, was stationed in Frankfurt, Germany, 
during that period, the USASCRUR was not able to confirm that 
the 143rd Signal Battalion participated in the identification 
and processing of the bodies and body parts.

The Board has carefully reviewed the entire case file, 
including the veteran's service medical records, his post-
service medical records, and his statements regarding his 
claim and his experiences participating in "Operation 
Identification" (though he did not know it by that name).  
The Board finds the veteran's reporting of events to be 
entirely credible and consistent with all the evidence of 
record.  

In the absence of any ready means of confirming or denying 
the veteran's participation in the activities the Army chose 
to designate "Operation Identification", without even the 
veteran's confirmation by the USASCRUR as a soldier who 
participated in that operation, the Board is constrained in 
its capacity for further inquiry.  But the veteran has been 
diagnosed with PTSD which medical practitioners have accepted 
was due to the inservice stressor as described by the 
veteran.  Further, it has been confirmed that the veteran was 
stationed at the correct time and place for his participation 
in "Operation Identification" to be a real possibility. 

In determining whether service connection is warranted, the 
Department of Veterans Affairs (hereinafter the VA) is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Veteran.Appellant. 49 (1991).

In the absence of any contradicting evidence, and in light of 
the failure of the USASCRUR to provide either specifically 
confirming or refuting details, the Board herein affords the 
veteran the benefit of the doubt and concludes that the 
veteran in fact suffered the inservice stressor which he has 
described.  Accordingly, cognizable (medical) evidence 
causally linking the veteran's diagnosed PTSD to that 
inservice stressor having been presented, the Board finds 
that service connection for PTSD is warranted.  38 C.F.R. 
§ 3.304(f).


ORDER

Service connection for PTSD is granted. 



		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

